441 F.2d 274
UNITED STATES of America, Plaintiff-Appellee,v.Randall Clarke MUMPER, Defendant-Appellant.
No. 31011 Summary Calendar.**
United States Court of Appeals, Fifth Circuit.
April 26, 1971.

Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, District Judge.
Gerald Kogan, Miami, Fla. (Court-appointed) for defendant-appellant.
Robert W. Rust, U. S. Atty., Lloyd G. Bates, Jr., Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


**
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)